           Case 1:20-cv-00344-BLW Document 8 Filed 08/12/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO



    DANIEL PAUL STODDARD,
                                                         Case No. 1:20-cv-00344-BLW
                           Petitioner,
                                                         INITIAL REVIEW ORDER
         v.

    IDOC, CO.; CORISEN CMS; SUSEN
    WESSEIS; DR. KRAUSE; BRUCE
    CAMPBELL; DR. JAMES MICHAEL
    BARRY; DR. SCOTT ALDERS-
    ELIASON; and DR. COULTER,

                          Respondents.


        Petitioner Daniel Paul Stoddard has filed a Petition for Writ of Habeas Corpus that

appears to challenge Petitioner’s 2002 conviction of second-degree murder, for which he

received a unified sentence of life in prison with eleven years fixed.1 See Dkt. 2; Idaho

iCourt Database, Kootenai County Case No. CR01-6349, https://icourt.idaho.gov/

(accessed July 30, 2020). The Court now reviews the Petition to determine whether it is



1
  The Petition does not clearly identify the conviction that Petitioner is challenging in this action. See Dkt.
2 at 1 (citing the case number for Petitioner’s 2002 second-degree murder conviction and identifying the
year of sentencing as 2002); but see id. at 1–2 (identifying the crime of conviction as “morbidity zoned
red light district for BDSM Dominance and Fetish!”, the year of conviction as 1982, and the sentence as
“death warrant to Nazi campsites!”); State v. Stoddard, 670 P.2d 1318, 1319–20 (Ct. App. 1983)
(identifying Petitioner’s conviction in the early 1980s as grand larceny of an automobile).
         However, the Court has construed the instant Petition as challenging Petitioner’s 2002 conviction
for second-degree murder because it is the only conviction for which Petitioner remains incarcerated. See
IDOC Offender Search, https://www.idoc.idaho.gov/content/prisons/offender_search (accessed July 30,
2020); see also Maleng v. Cook, 490 U.S. 488, 492 (1989) (holding that the “in custody” requirement of
the habeas statute does not include petitioners whose sentences have fully expired before the petition is
filed and, therefore, federal courts lack jurisdiction to entertain habeas petitions in such cases).
INITIAL REVIEW ORDER - 1
          Case 1:20-cv-00344-BLW Document 8 Filed 08/12/20 Page 2 of 4




subject to summary dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules

Governing Section 2254 Cases (“Habeas Rules”).

                                  REVIEW OF PETITION

1.     Standard of Law for Review of Petition

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Rule 4 of the Rules Governing Section 2254

Cases. Summary dismissal is appropriate where “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Id.

2.     Discussion

       Petitioner previously brought a habeas corpus action in this Court challenging his

2002 conviction of second-degree murder. See Stoddard v. IMSI Warden, Case No. 1:05-

cv-00489-MHW, Dkt. 3 (D. Idaho, filed Nov. 30, 2005). That petition was denied in

February 2007. See id., Dkt. 18.

       Before a prisoner can file a second or successive federal habeas corpus petition

challenging the same conviction, parole revocation, or sentence as in his first habeas

corpus petition, he must first obtain authorization from the United States Court of

Appeals for the Ninth Circuit. 28 U.S.C. § 2244(b)(3)(A). In Tyler v. Cain, the United



INITIAL REVIEW ORDER - 2
         Case 1:20-cv-00344-BLW Document 8 Filed 08/12/20 Page 3 of 4




States Supreme Court explained the criteria used to determine whether a second or

successive petition can proceed:

                      If the prisoner asserts a claim that he has already
              presented in a previous federal habeas petition, the claim
              must be dismissed in all cases. [28 U.S.C.] § 2244(b)(1). And
              if the prisoner asserts a claim that was not presented in a
              previous petition, the claim must be dismissed unless it falls
              within one of two narrow exceptions. One of these exceptions
              is for claims predicated on newly discovered facts that call
              into question the accuracy of a guilty verdict.
              § 2244(b)(2)(B). The other is for certain claims relying on
              new rules of constitutional law. § 2244(b)(2)(A).

533 U.S. 656, 661-62 (2001).

       A federal district court may not, “in the absence of proper authorization from the

[Ninth Circuit], consider a second or successive habeas application.” Cooper v. Calderon,

274 F.3d 1270, 1274 (9th Cir. 2001) (internal quotation marks omitted). Here, absent

authorization from the United States Court of Appeals for the Ninth Circuit, Petitioner

cannot proceed with the instant Petition for Writ of Habeas Corpus because he is

challenging the same conviction that was adjudicated in his previous federal habeas

corpus action.

       Petitioner has not shown that he has obtained the required authorization from the

court of appeals. Though Petitioner has attached to his Petition an application to file a

successive petition, see Dkt. 2-1, this Court has no authority grant such an application.

Petitioner must file any such future application in the Ninth Circuit Court of Appeals.




INITIAL REVIEW ORDER - 3
             Case 1:20-cv-00344-BLW Document 8 Filed 08/12/20 Page 4 of 4




        For the foregoing reasons, the Petition is subject to summary dismissal.2

                                                 ORDER

        IT IS ORDERED:

        1.       The Petition for Writ of Habeas Corpus (Dkt. 2) is DISMISSED without

                 prejudice.

        2.       The Court does not find its resolution of this habeas matter to be reasonably

                 debatable, and a certificate of appealability will not issue. See 28 U.S.C.

                 § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

                 Petitioner files a timely notice of appeal, the Clerk of Court shall forward a

                 copy of the notice of appeal, together with this Order, to the United States

                 Court of Appeals for the Ninth Circuit. Petitioner may seek a certificate of

                 appealability from the Ninth Circuit by filing a request in that court.



                                                           DATED: August 12, 2020


                                                           _________________________
                                                           B. Lynn Winmill
                                                           U.S. District Court Judge




2
  The Court notes that at least some of Petitioner’s allegations, combined with the fact that Petitioner has
included private parties as respondents, might implicate state-law civil claims or claims under 42 U.S.C.
§ 1983, the federal civil rights statute. See Dkt. 2 at 8 (“revolutionary case of malpractice”). If Plaintiff
intends to file a separate civil rights complaint, he may do so. Forms for such complaints are available at
the prison resource center.
INITIAL REVIEW ORDER - 4
